Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted below in the rejection of claim 12 (from which these claims depend from), claim 12 includes a contingent limitation “when”, where when the quality factor is not satisified then the remaining steps after reference condition are not carried out/required
.  	Regarding claims 18, 19 and 23, it is unclear whether these limitation are carried out before, during or after the detection of the reference capture condition and before a criteria is satisfied.  If the limitations are carried out after the “when” then the limitations are not required.  The applicant should amend the claims to clearly point out, when these steps are carried out based upon the contingent limitation included in claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9-17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., US 20160171675 and Sarracchini et al., US 2021/0264664.
	In considering claim 1, 
	
    PNG
    media_image1.png
    387
    591
    media_image1.png
    Greyscale

	a) the claimed 3D sensor is met by cameras 210/220 of HMD 20 (Fig 2a)
b) the claimed auxiliary sensor…is met by distance detecting unit 230 (Fig 2a) (para 31). 
	
    PNG
    media_image2.png
    470
    462
    media_image2.png
    Greyscale

		c) the claimed controller is met by host device 22 (Fig 2a) 
	d) the claimed detect…is met by reference depth/distance (RD) 230 (Fig 2a) and the depth engine of the host device using camera distances/depths (SD1 and SD2) of the reference object (ROBJ), where the distances/depth are compared (para 27, 31) and when the distances/depth maps match up it is determined that dual camera unit is not deformed (para 26-28, 31, 33,39 and 41). 
	As noted by Tseng a condition regarding the shifting of the camera(s) is detected. 
 	Thereafter, in Tseng  anytime calibration is performed, the system will control the distance detecting unit 230 to capture the distance/depth and correct the shift in the left and/or right captured image data when (based on) required (deformed).

	The examiner notes does not explicitly recite a “point cloud” or “capture condition” although discloses a dual camera (known as stereoscopic, 3D head mounted display) along with a distance sensor 230 (TOF) which are conventionally to generate point cloud data in order to measure objects/define a space. 
	The examiner incorporates Sarracchini et al., US 2021/0264664 which discloses using the 3D point clouds (12, 14, 37) to account for any motion/movement/defects of a device in order to efficiently perform object detection (para 04).  Sarracchini discloses the camera’s position and orientation (para 005) uses a motion sensor (para 6, para 65) to determined optimized images (target orientation). 
	Sarracchini also discloses (para 12) that based upon motion of the camera (condition) that images within an object model distance threshold are maintained to eliminate any images after sudden movement/shifts in the capture ROI. 
	The motivation to modify Tseng with Sarracchini would provide the advantages as noted above, notably to provide accurate object detection to ensure the cameras are aligned/movement accounted for to properly capture images for display to the user. 
 
	In considering claim 2, 
	As noted above Tseng discloses dual cameras (stereo) and a TOF auxiliary sensor, were  incorporated Sarracchini discloses a 3D environment using a laser (rangefinder) scanning and range measuring system (para 66). 
	The motivation to modify Tseng with Sarracchini provides the user/system the ability to use known devices such as rangefinders (as well as TOF) to perform calibration/measuring of the camera(s), thus using available resources to provide the same function, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In conserving claim 3, 
	As noted in Tsgen the auxiliary sensor 230 has a FOV which is centered between the camera FOV’s thus overlapping. 

	In considering claim 4, 
	It is noted that Tseng discloses the shifts (movement) between the dual cameras which required correction and Sarracchini discloses the camera’s position and orientation (para 005) uses a motion sensor (para 6, para 65) to determined optimized images (target orientation). 
	The motivation to modify Tseng with Sarracchini would provide a known device to measure the movement/shift thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 5
	As noted above Tseng disclose an auxiliary sensor 230 which is orthogonal to the surface (see Fig 2) which is used as the reference/baseline in determining/detecting shift between the cameras. 
	In considering claim 6, 
	Tseng discloses the initial depth measurement using the auxiliary sensor 230, also taught by Sarracchini (para 51). 
	It is noted that Tseng does not explicitly recite threshold including the upper and lower.
	Sarracchini discloses a distance threshold (para 12, 53, 55, 62, 69, 80) including within distance threshold, thus the within including an upper and lower threshold. 
	The motivation for modifying Tseng with Sarracchini provides the known benefit of setting thresholds which may be adjusted and set, to include a lower/upper (within a range), thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claims 9,
It is noted that Tseng discloses the shifts (movement) between the dual cameras which required correction and Sarracchini discloses the camera’s position and orientation (para 005) uses a motion sensor (para 6, para 65) to determined optimized images (target orientation).  Where the motion sensor of Sarracchini is a sensor which acquires (step 402, Fig 4) when the device/camera is moved.  
In considering claim 10, 
Refer to claim 9, where Sarracchini as disclosed includes a motion sensor. 
In considering claim 11, 
	The examiner notes the combination above does not explicitly recite the well-known feature of monitoring the power level.  The examiner notes cameras today, notably portable cameras/mobile phones/smartwatches etc.. constantly monitor the power and notify the user when the power is low, during (generating an interrupt) and before any operations are being performed, to inform the user/system of the status, thus the examiner takes “OFFICIAL NOTICE” regarding such.  
	The motivation providing the advantages as noted above, thus being obvious implementations to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 12, 
	Refer to claim 1. 
	It is noted that claim 12 is a method claim without any hardware/processor claimed, which includes a contingent limitation “when the reference capture condition”..(line 2), thus when the reference capture condition doesn’t satisfy,then no other steps are performed, only the detecting a reference capture condition. 
	See MPEP 2111.04(II):
	II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

	Thus the claim given it’s broadest interpretation, only requires the detecting the reference capture condition.
	In considering claim 13, 
	Refer to claim 2. 
	Also based upon the contingent limitation when satisfied is not met, this limitation is not required.  
	In considering claim 14, 
	Refer to claim 3. 
	Also based upon the contingent limitation when satisfied is not met, this limitation is not required.  

	In considering claim 15, 
	Refer to claim 4. 
	In considering claim 16, 
	Refer to claim 5. 
	In considering claim 17, 
	Refer to claim 6. 
	In considering claim 20, 
	Refer to claim 9.
	In considering claim 21, 
	Refer to claim 10.
	In considering claim 22, 
	Refer to claim 11. 
	Also based upon the contingent limitation when satisfied is not met, this limitation is not required.  
	In considering claim 23, 
	The examiner notes Tseng does not explicitly recite providing feedback. 
	It is noted that Sarracchini et al., US 20210264664 provides feedback (paras 50, 76, 79, 84-85 to the user regarding the captured or non-captured images and any motion defects. 
	The motivation to modify Sarracchini with Tseng provides the advantages as noted above, notably to inform the user the condition/status of what was captured and any defects with the captured images pertaining to motion (camera condition), thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

 Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., US 20160171675 and Sarracchini et al., US 2021/0264664 in view of Gerlach et al., US 20060182308. 
In considering claim 7. 
	The examiner notes the combination of Tseng/Sarracchini do not explicitly recite the conventional features of detecting a characteristic of the surface (color or reflectance claim 8).
	The examiner evidences Gerlach et al., US 20060182308, which discloses that before operation, the system surface characteristics (including color and reflectivity) are detected and used to adjust the system before measuring/scanning the object to ensure a proper measurement/scan/capture of an object(s) and its surface. 
	   	
    PNG
    media_image3.png
    300
    300
    media_image3.png
    Greyscale

	The motivation to modify the combination with Gerlach provides the advantages as noted above, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention.
	In considering claim 8, 
	Refer to claim 7, where Gerlach discloses (para 39) the detection includes the color and/or reflectivity of the surface. 
	In considering claim 18, 
	Refer to claim 7.
	In considering claim 19,
	Refer to claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.
The examiner notes US 2008031610 (Fig 10) which performs camera calibration, by detection camera conditions which may change and if so, then activating the rangefinder which is used by the camera to update the focus of the camera based upon the distance change (movement/orientation) with respect to the target/objects to be captured (via the camera). 
US 20070127903 – discloses an acceptable amount of jitter with respect to the camera is detected and/or parameters adjusted based upon the amount (see abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.
/BRIAN P YENKE/Primary Examiner, Art Unit 2422